DETAILED ACTION
Allowable Subject Matter
Claims 1-6, 8-9, 11-13, 16-24 are allowed.
In the Board Decision mailed 1/29/2021, the Board agreed with Appellants that the prior art failed to teach a transfer of data to the same block-level storage volume from both a storage repository service and a shared storage cache that occur in response to I/O requests to the block-level storage volume, as claimed. 
Thus, independent claim 6 and 16 which recites substantially similar subject matter are found to be allowable for the reasons found by the Board, as discussed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067.  The examiner can normally be reached on Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


JANE WEI
Primary Examiner
Art Unit 2131



/JANE WEI/Primary Examiner, Art Unit 2139